Mr. Justice Smith delivered the opinion of the court. 5. Insurance, § 908*—when instruction not based on evidence. In a suit on a fraternal benefit certificate, where there was no evidence that the applicant was not asked whether he had had delirium tremens, a suggestion to such effect to the jury was improper.- 6. Insurance, § 908*—when instruction erroneous. In a suit on a fraternal benefit certificate, an instruction as tp waiver of the defense whether the insured was addicted to the excessive use of intoxicants was erroneous when not based on the evidence. .